Cite as 2017 Ark. App. 34

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No.CR-16-340


                                                 Opinion Delivered   January 25, 2017

   A.W.                                 APPEAL FROM THE CRAWFORD
                              APPELLANT COUNTY CIRCUIT COURT
                                        [NO. 17JV-15-275]
   V.
                                                 HONORABLE MICHAEL
   STATE OF ARKANSAS                             MEDLOCK, JUDGE
                                 APPELLEE
                                                 AFFIRMED

                           BRANDON J. HARRISON, Judge


        A.W. appeals his delinquency adjudication based on possession of drug paraphernalia

and argues that the State failed to present sufficient evidence to support the adjudication.

He also argues that the circuit court erred in denying his motion to suppress a statement

given to his principal and a school resource officer. We hold that A.W.’s arguments are not

preserved for our review and affirm.

        On 17 November 2015, the State filed a petition for adjudication of thirteen-year-

old A.W. for possession of drug paraphernalia in violation of Ark. Code Ann. § 5-64-

443(a)(1) (Repl. 2005).     That subsection provides that a person who possesses drug

paraphernalia with the purpose to use the drug paraphernalia to inject, ingest, inhale, or

otherwise introduce into the human body a controlled substance is guilty of a Class A

misdemeanor. Id.


                                             1
                                 Cite as 2017 Ark. App. 34

       The circuit court held a delinquency hearing on 20 January 2016. Jennifer Feeny,

the assistant principal at A.W.’s school, testified that she knew A.W. and that an incident

occurred with him on 22 October 2015. Feeny said that she met with A.W. after he had

been brought to her office for texting during a school assembly. She explained that she

questioned him about what he was texting, which “led to further discussion,” and A.W.

admitted taking a “medication” from another student. After that admission, Feeny searched

A.W.’s backpack and found a plastic Gatorade bottle that had been reconfigured, and A.W.

said that it was a bong. Feeny stated that the principal, Mr. Mitchell, was also in the room,

but she did not recall whether an officer was also in the room. Feeny testified that A.W.

was suspended for eight days. She also said that A.W. was a very good student and that she

was surprised to find that in his backpack.

       On cross-examination, Feeny confirmed that there is an officer at the school,

typically in full uniform, but again said she did not remember if the officer was present on

October 22. Feeny also explained that she called A.W.’s mother immediately after talking

to A.W. and searching his backpack and that A.W. was not free to leave her office while

she was questioning him. After finding the bong, Feeny said, she notified A.W.’s mother

and Officer Richison, who is a police officer employed by the Van Buren School District.

She also said that she had A.W. write out a statement of what had happened.

       On redirect, Feeny explained that the school district has a search policy that allows

school officials to search a student’s bag if any issue regarding drugs or weapons is raised.

She said that the policy is contained in the student handbook that both parents and students

sign and return to the school.

                                              2
                                Cite as 2017 Ark. App. 34

      Corporal Duane Richison testified that he was the school resource officer at A.W.’s

school. He explained that he remembered the incident involving A.W. but did not

remember whether he was in the room when A.W.’s backpack was searched. According

to Richison, he spoke to A.W. after the drug paraphernalia had been found, and A.W. said

that he had smoked marijuana before with that bong. Richison said he could smell burnt

residue of marijuana in the bottle and that the bottle had been seized by him and entered

into evidence at the police department.

      On cross-examination, Richison said he did not believe he asked A.W. any questions

prior to his mother’s arrival. Richison also confirmed that A.W. was not read his rights

while being questioned by the vice principal. Richison said that he was present when A.W.

wrote his statement.

      The State rested its case, and A.W.’s counsel moved to dismiss, arguing that

      the State has not shown beyond a reasonable doubt that my client is guilty of
      the possession of drug paraphernalia based on essentially what we claim is
      inadmissible evidence. So conveniently both the administrator and the officer
      seem not to remember whether the office[r] was present during this line of
      questioning that took place in the principal’s office. . . . His mother was never
      called. No Miranda was ever given. It’s very possible the officer was there in
      full uniform while all of this was going on. The search took place, there was
      questioning, there was a written statement, during none that was it—was his
      mother ever called. . . . Obviously he wasn’t free just to get up and walk out,
      so I do believe it was a custodial situation. . . . His mother wasn’t called until
      after the search, the questioning, the written statement. Judge with that we’d
      just argue that this is a violation of Miranda, violation of his fourth amendment
      rights. We’d ask that all that evidence be excluded and . . . that you suppress
      any statements these witnesses have made regarding any of that information.
      We would renew our motion to dismiss.

The State countered that the school had acted pursuant to its search policy and that A.W.

brought the paraphernalia onto school grounds. The motion to dismiss was denied.

                                              3
                                   Cite as 2017 Ark. App. 34

       A.W. testified that on the morning of the incident, Coach Wolfe saw him texting

and took him to Officer Richison’s office. Richison asked him about the pill he had taken

and who he was texting, then took him to Ms. Feeny’s office. A.W. said that Ms. Feeny,

the principal, and Officer Richison were in the office at the time of the search. A.W. stated

that they never asked if he wanted to have his mother present and never read him any sort

of rights. He said that he wrote out a statement because they told him to. On cross-

examination, the State introduced the statement and asked A.W. to read it aloud. In the

statement, A.W. said that the Gatorade bottle/bong belonged to another boy and that he

(A.W.) was “holding it for him.” A.W. confirmed that the bottle was in his backpack and

that he knew it was used to smoke weed.

       A.W.’s counsel renewed the motion to dismiss “on grounds that [the] State hasn’t

been able to show its case beyond a reasonable doubt based on lack of admissible evidence.”

Counsel urged that “[s]chool administrators were used as an agent of law enforcement and

it’s in violation of [my] client’s rights.”

       The court found that A.W. was delinquent as defined by the juvenile code based on

possession of drug paraphernalia. As to A.W.’s statement, the court stated,

       [I]t doesn’t appear that there’s any evidence before the Court that that
       statement was used by anyone for any purpose except for the school as it was
       actually written after the search. The Court finds the questioning was shown
       to be not initiated by law enforcement and not persuaded that there was law
       enforcement involved as far as initiating the questioning. There’s no testimony
       or evidence that that was part of the process. There’s no evidence here that
       there’s coercion as a result of the presence of the law enforcement officer
       other than the arguments here. And that presences [sic] alone of law
       enforcement is not enough to implicate State action that would require
       Miranda. The Court finds the school has an absolute right to conduct searches
       for protection of students and there’s no showing here that any of this search
       was as a result of officer action or State action.
                                              4
                                  Cite as 2017 Ark. App. 34

Via a written order entered 21 January 2016, A.W. was placed on six months’ probation

and required to comply with the terms of that probation, as well as complete twenty hours

of community service. A.W. has timely appealed the adjudication to this court.

       While a delinquency adjudication is not a criminal conviction, it is based on an

allegation by the State that the juvenile has committed a certain crime. A.D. v. State, 2015
Ark. App. 35, 453 S.W.3d 696. Our standard of review is the same as it would be in a

criminal case, that is, whether the adjudication is supported by substantial evidence. Id.

Substantial evidence is evidence, direct or circumstantial, that is of sufficient force and

character to compel a conclusion one way or the other, without speculation or conjecture.

Id. In considering the evidence presented below, we will not weigh the evidence or assess

the credibility of witnesses, as those are questions for the fact-finder. Id.

       For his first point, A.W. argues that the circuit court erred in denying his motion to

dismiss. He asserts that there was no evidence that he possessed the drug paraphernalia with

the intent to use it for entering a controlled substance into his body. However, A.W. did

not make this argument below; at the hearing, A.W.’s counsel argued that A.W.’s statement

should be suppressed and that there was insufficient evidence due to a lack of admissible

evidence. Counsel never asserted to the circuit court that a relevant portion of the statute

had not been proved. This court will not consider arguments raised for the first time on

appeal; thus, a party cannot change the grounds for an objection on appeal and is bound by

the scope and nature of his arguments made at trial. C.L. v. State, 2012 Ark. App. 374.

Because A.W. failed to raise the argument he now makes on appeal to the circuit court, we

hold that it is not preserved for our review.

                                                5
                                  Cite as 2017 Ark. App. 34

       For his second point, A.W. argues that the statements he gave should be suppressed

because he was not Mirandized and his parents were not present. Again, we hold that

A.W.’s argument is not preserved for our review. A review of the record reveals that no

motion to suppress was made prior to the hearing or during the State’s case-in-chief; the

issue was not raised until after the State had rested. This is not sufficient to preserve the

issue for appeal. See Reep v. State, 2015 Ark. App. 662, 476 S.W.3d 210 (holding that

suppression argument was not preserved when defendant did not make an oral motion until

the State had rested); Cole v. State, 68 Ark. App. 294, 6 S.W.3d 805 (1999) (same). Likewise,

Ark. Code Ann. § 9-27-325(f) (Repl. 2015) provides that, except as otherwise provided in

the juvenile code, the Arkansas Rules of Criminal Procedure shall apply to delinquency

proceedings, and Ark. R. Crim. P. 16.2 (2016) states that absent good cause, a motion to

suppress shall be “timely filed but not later than ten days before the date set for the trial of

the case,” which did not occur here.

       Affirmed.

       KLAPPENBACH and WHITEAKER, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Leslie Rutledge, Att’y Gen., by: Amanda Jegley, Ass’t Att’y Gen., for appellee.




                                               6